Name: Council Regulation (EEC) No 3380/90 of 20 November 1990 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80, and fixing the rates of certain variable component levies
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  plant product;  monetary economics
 Date Published: nan

 No L 327/2 Official Journal of the European Communities 27. 11 . 90 COUNCIL REGULATION (EEC) No 3380/90 of 20 November 1990 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 , and fixing the rates of certain variable component levies HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3034/80 is hereby amended as shown in Annex 1 to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as amended by Regulation (EEC) No 3743/87 (2), and in particular Article 4 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3034/80 (3), as last amended by Regulation (EEC) No 3207/89 (4), has fixed the quantities of agricultural products considered to have been used in the manufacture of goods covered by Regu ­ lation (EEC) No 3033/80 ; Whereas, in order to ensure the application of appropriate amounts, the quantities of agricultural products consi ­ dered to have been used in the manufacture of certain sorts of milk chocolate must be specifically fixed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested party, it shall apply as from 1 November 1990. The amounts to be applied to goods falling within CN code 1806 32 90, and additional code 7832 shall be those shown in Annex 2 to this Regu ­ lation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1990 . For the Council The President C. VIZZINI (') OJ No L 323, 29. 11 . 1980, p. 1 . (2) OJ No L 352, 15. 12. 1987, p. 29. 0 OJ No L 323, 29 . 11 . 1980, p. 7. ( «) OJ No L 312, 27. 10 . 1989, p. 1 . 27. 11 . 90 Official Journal of the European Communities No L 327/3 ANNEX 1 '(per 100 kg of goods) CN code Description sugar Whole milk powder (PG 3) kg kg kg kg kg ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11 ) (12) (13) 1806 32 10 90 Not filled : With added cereal, fruit or nuts Other : Containing by weight 3 % or more but less than 6 % of milkfat (*) Others see Annex II 50 see Annex 20 II (*) The additional code for these goods is 7832. ANNEX 2 '(per 100 kg of goods) I CN code 1806 32 90, additional code 7832 Period Variable component (ECU) Additional duty on sugar (ECU) 1 November 1990 to 31 January 1991 61,231 20,935'